Citation Nr: 1224656	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-21 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether a reduction of an evaluation from 30 percent to 20 percent, effective May 3, 2008, for a right foot disability was proper.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to January 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which reduced the Veteran's evaluation for a right foot disability from 30 percent to 20 percent.  The Veteran's claims file has since been transferred to the RO in Nashville, Tennessee.  While the Veteran requested a hearing before a member of the Board in June 2009 (see VA Form 9, June 9, 2009), he withdrew that request in a signed statement which accompanied the Appellant's Brief (Brief), dated February 29, 2012.  Thus, the Board finds there is no hearing request pending at this time.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Here, the issue of entitlement to a TDIU was raised by the record (see Brief, p. 3).  Specifically, according to the Veteran's representative, the Veteran has been rendered unemployable as a result of his service-connected right foot disability.  Pursuant to the duty to assist, and as addressed in further detail below, this issue must be remanded for appropriate development.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was established for a right foot disability, effective February 2004, and an evaluation of 10 percent was assigned.

2.  The Veteran's evaluation for a right foot disability was increased to 30 percent, effective May 2007.

3.  In September 2008, the RO informed the Veteran that it was granting an increased evaluation for a left foot disability, from 10 percent to 20 percent, while simultaneously reducing the evaluation for the right foot, from 30 percent to 20 percent.  

4.  The September 2008 decision did not result in a reduction or discontinuance of compensation payments.

5.  At the time of the September 2008 rating decision, the 30 percent rating for a right foot disability had been in effect for less than five years.

6.  The evidence of record supported the reduction; at the time of the reduction, the Veteran's right foot disability was not manifested by marked pronation, extreme tenderness of plantar surfaces, or marked inward displacement and severe spasm of the tendo Achilles on manipulation (not improved by orthotic shoes or appliances) and had shown improvement.


CONCLUSION OF LAW

The reduction of an evaluation from 30 percent to 20 percent, effective May 3, 2008, for a right foot disability was proper.  38 U.S.C.A. §§ 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, Diagnostic Code 5276 (2011).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with proper VCAA notice in April 2008.  

As to the duty to assist, the Veteran was afforded a VA examination in conjunction with the claim at issue in May 2008.  The examination results obtained are adequate, as the examination report is predicated on a reading of pertinent medical records and provides findings relevant to the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).

Inasmuch as this case involves a rating reduction, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  Section 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  Generally, when a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction, and the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  Id.  

However, as the Veteran's total disability benefit was not reduced or discontinued as a result of the right foot rating reduction, in that the rating for the left foot was increased by 10 percent, concurrent with the reduction of 10 percent for the right foot, a notification of proposed reduction was not necessary.  See 38 C.F.R. § 3.105(e).

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of either claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Law and Analysis

Here, the Veteran disputes the September 2008 rating decision which, in part, reduced his evaluation for a right foot disability from 30 percent to 20 percent.  
The criteria governing certain rating reductions for service-connected disabilities is found in 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  See Brown v. Brown, 5 Vet. App. 413 (1993).  When a rating has continued for an extended period at the same level, any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examination(s) that formed the basis for the original rating.  See 38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown, 5 Vet. App. 413.  On the other hand, if a disability has not stabilized or is likely to improve, a reexamination disclosing improvement will be sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c). 

In the present case, the 30 percent rating for his service-connected right foot disability was in effect for less than 5 years, and thus the provisions of 38 C.F.R. § 3.344(a) and (b) pertaining to stabilization of disability evaluations (material and sustained improvement) do not apply.  See 38 C.F.R. § 3.344(c) (2011).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.

The Board further notes that 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Section 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  38 C.F.R. § 4.13.  In any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; see also 38 C.F.R. §§ 4.2, 4.10 (2011).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  See Brown, 5 Vet. App. at 421.

To that end, disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 
VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant an additional staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  

The Veteran's right foot disability is currently rated at 20 percent, following the reduction, pursuant to Diagnostic Codes 5299-5276.  The Board notes that, in the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  In this instance, diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27.  The Veteran contends that the severity of his right foot symptoms warrant a restoration of his former 30 percent rating.

Diagnostic Code 5276 applies to pes planus, or flat feet.  For mild flatfoot, with symptoms relieved by built-up shoe or arch supports, a noncompensable rating is warranted.  For moderate flatfoot, with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, pain on manipulation and use of the feet, either bilateral or unilateral, a 10 percent rating is warranted.  A 20 percent evaluation is warranted for severe unilateral acquired flatfoot (pes planus), manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 30 percent evaluation is warranted for pronounced unilateral acquired flatfoot (pes planus), manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran was afforded several VA examinations to assess the severity of his right foot disability.  In August 2001, gait was normal.  An examination revealed only a small, one centimeter callus over the first metatarsophalangeal joint, and also the fifth metatarsophalangeal joint.  The callus was flat, with no corns noted, and no tenderness.  Range of motion was good.  He was diagnosed with calluses in the left foot only, non-symptomatic, with associated pain.

In February 2004, the Veteran again complained of painful calluses.  Keratotic lesions were noted, as well as hammertoe, left foot only.  A history of calluses and corns was noted, bilaterally.  Custom orthotics were ordered.

In April 2007, the Veteran reported sharp, shooting pain, which was frequent and intense, with the right worse than the left.  The pain was intermittent, in the sole of foot at the metatarsal head, not related to activity.  The pain lasted minutes, recurring spontaneously up to 10 times per day.  The Veteran also described a cramping sensation one to two times per day.  He reported that he was able to stand for 15 to 30 minutes at a time, and that he was unable to walk when the pain occurred.  He noted that he was forced to stop driving a limousine in August 2006 because he could not step on the accelerator reliably.  

On examination, there was no objective evidence of painful motion, swelling, instability, or weakness.  There was objective evidence of tenderness over the metatarsal heads, callus formation, and abnormal weight bearing.  There was no evidence of malunion of the tarsal or metatarsal bones.  His stance was pronated with toes turned out, and the Veteran took slow and deliberate steps.  X-rays demonstrated normal mineralization of the bone, with soft tissues normal.  There was no evidence of acute injury, and no change since 2001.

It was also noted that the Veteran was unemployed, but not retired, and that he had been unemployed for less than one year due to a right foot disability.  He was ultimately diagnosed with painful callosities, right foot, due to residuals of cumulative trauma from boots during his military service.  It was noted that this disorder was most responsible for his occupational disability and effects on usual daily activities.

In May 2008, the examiner noted that the Veteran was service connected for flat feet and corn callosities, bilaterally.  The Veteran reported daily right foot pain, without specific injury.  He also noted occasional stiffness in the right foot.  He received VA orthopedic treatment, to include custom shoes and orthotic inserts.  The Veteran stated that the shoes helped significantly.  He had not been hospitalized nor had any surgery on either foot.  The Veteran stated that he previously worked as a limousine driver, but stated that he was no unable to work because of the pain in both feet.  He stated that he was able to walk for 30 minutes (one to two blocks) before he had to stop due to pain.  

On examination, there was no objective evidence of painful motion, edema, instability, weakness, or tenderness in the right foot.  Gait was normal.  He had a callosity located on the dorsum of the fifth toe at a hammertoe, which was passively correctable, as well as an intractable plantar keratosis located under the first metatarsal head.  There was no evidence of unusual shoe wear pattern or breakdown that would indicate abnormal weight bearing.  There were no skin or vascular changes.  A misalignment of the Achilles tendon was noted, corrected by manipulation.  There was no increase in pain, or decrease in range of motion, with repetitive testing.  X-rays did not reveal obvious bony fracture, subluxation, or any abnormality.  MRI studies demonstrated soft tissue edema to the sesamoid bone, as well as a mild fluorotic focus in the distal phalanx of the right great toe, otherwise unremarkable.  Ultimately, the Veteran was assessed with severe pes planus, right foot, with intractable plantar keratosis, first right metatarsal head.

The Board has also reviewed numerous VA outpatient treatment reports of record, to include additional x-ray evidence and MRI studies.  The Veteran reported with painful calluses in March 2007, left foot.  In May 2007, both feet were very tender to palpation, with plantar keratosis noted under the first metatarsal heads.  X-rays did not reveal an obvious fracture.  Bilateral plantar keratosis was noted in September 2007, at the fibular sesamoid.  A November 2007 MRI noted subtle subcutaneous edema, right foot, immediately beneath the region of the sesamoid bones.  Within the distal phalanx of the right great toe, there was a minute sclerotic focus.  The remainder of the soft tissues, ligaments, and tendons were normal in appearance.  There were no other abnormalities involving bones of the right foot, arch, or ankle, and joint spaces were unremarkable.  

Based on this evidence, the Board finds that the rating reduction from 30 percent to 20 percent was proper, as improvement was shown.  There is no indication that the Veteran suffers from pronounced pes planus of the right foot, manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo-Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  While tenderness to palpation was noted on the April 2007 VA examination, there was no objective evidence of painful motion, edema, instability, weakness, or tenderness in May 2008.  Gait was normal at that time, with no evidence of unusual shoe wear pattern or breakdown that would indicate abnormal weight bearing.  Pronation was neither reported nor observed, in contrast with the April 2007 findings.  

While the Veteran remained unemployed at the time of the most recent examination, his gait was normal, and he reported significant improvement with the help of orthotics.   The Board notes that the Veteran's reports of unemployability are addressed in the following section, however, the most recent evidence of record demonstrates that his right foot disorder is properly rated as a severe pes planus pursuant to Diagnostic Code 5276.  The Board also notes that the preponderance of the evidence demonstrates actual improvement in the Veteran's disability, as each examination was thorough, and findings were consistent with applicable rating criteria.

Although hammertoe was observed at the fifth digit in May 2008, one hammertoe has a noncompensable rating under Diagnostic Code 5282, and therefore does not result in a higher disability rating in this instance.  Claw foot was not observed, nor was hallux valgus or hallux rigidis, and therefore Diagnostic Codes 5278, 5280, and 5281 are not applicable in this case.  There was no malunion of the tarsal or metatarsal bones, so a higher rating is not available pursuant to Diagnostic Code 5283.  

Regarding Diagnostic Code 5284, which encompasses other foot injuries, the Board notes that the Veteran presented with one callosity at the dorsum of the fifth toe in May 2008.  Again, this disorder was not of such severity to affect his gait or weight bearing.  Although labeled as "severe" by the examiner, the Board notes that words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  In this case, while the Board is sympathetic to the Veteran's disability, and does not doubt his reports of pain and discomfort, the evidence of record does not demonstrate a severe disability, due to calluses and/or corns, under Diagnostic Code 5284.  As such, a restoration of a 30 percent evaluation for a disability of the right foot is not warranted under any applicable regulation.

In reaching the above conclusion, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing pain and discomfort.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, it accords more probative value to the clinical findings of medical professionals.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no evidence of record to suggest that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability has been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that a reduction in evaluation was warranted, as manifestations of the Veteran's disability were not shown to be pronounced.  As such, the Veteran's claim for a restoration of a 30 percent rating a right foot disability must be denied. 


ORDER

A reduction of an evaluation from 30 percent to 20 percent, effective May 3, 2008, for a right foot disability was proper.


REMAND

In this case, the Veteran has claimed, on multiple occasions, that his service-connected disabilities, specifically his right foot disability, rendered him unemployable as a limousine driver.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2011).  

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent and when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  See 38 C.F.R. § 4.16(a) (2011).  Therefore, with regard to the Veteran's claim for a TDIU, the issue is whether his service-connected disabilities have precluded him from engaging in substantially gainful employment.  As in this case, when there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides [emphasis added]. " Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

At present, the Veteran is service connected for migraine headaches, rated at 30 percent disabling, a right foot disability, rated at 20 percent disabling, and a left foot disability, rated at 20 percent disabling.  Although the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), it must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).  Under this regulation, Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

In order to grant TDIU on an extra-schedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board note that in order to be considered for TDIU on an extraschedular basis on appeal, the matter must first be referred to the Director of the Compensation and Pension Service.  

Because the Veteran is claims he is unable to work due to his service-connected disabilities, the Board finds that the claim should be remanded for the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and to provide the Veteran with a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and request that he complete it in its entirety.

2.  After receipt of the completed VA Form 21-8940 (in other words, no examination will be scheduled until the Veteran completes and submits the VA Form 21-8940), the RO/AMC shall schedule the Veteran for a VA examination to determine whether the Veteran's service-connected disabilities have prevented the Veteran from engaging in all forms of substantially gainful employment, consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review and the report must indicate whether such review was accomplished.  The examiner should be informed of the Veteran's service-connected disabilities.  The examiner is requested to render an opinion on the following:

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities but with regard to his education level (which should be shown in the completed VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability at Item # 22), is it at least as likely as not (50 percent probability or higher) that the Veteran's service-connected disabilities (headaches, corns and calluses of the left foot, and corns and calluses of the right foot) alone have precluded him from engaging in substantially gainful employment, to include sedentary employment.  Please provide a rationale to support the opinion.  For example, please explain why the Veteran is precluded (or not precluded) from engaging in substantial gainful employment

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, should the RO/AMC find it plausible that the Veteran is unemployable due solely to service-connected disabilities, the RO/AMC must refer the appeal to the Director, Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to TDIU.  

4.  After completing any additional necessary development, if appropriate, the RO/AMC should adjudicate the issue on appeal.  If the disposition is unfavorable, the RO should furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


